Citation Nr: 1300584	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  09-28 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder, to include as secondary to 
service-connected status-post right tibial tubercle recession (right knee disability).

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to an evaluation in excess of 10 percent for service-connected status post fracture of the nose, deviated septum (nasal disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from June 1992 to June 1994 and from October 1994 to December 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO).  

The now-reopened claim of service connection for a left knee disorder, to include on a secondary basis, and the claim for service connection for headaches are being remanded to the RO via the Appeals Management Center (AMC) in Washington,


FINDINGS OF FACT

1.  The original claim of service connection for a left knee disorder was denied by rating decision in December 2005.  

2.  The additional evidence received subsequent to the December 2005 denial is not cumulative or redundant of evidence previously of record and by itself or in connection with the evidence previously assembled raises a reasonable possibility of substantiating the claim of service connection for a left knee disorder.   

3.  The Veteran has deviation of nasal septum with full obstruction; there is no evidence of loss of part of the nose or scars exposing nasal passages.



CONCLUSIONS OF LAW

1.  The December 1995 RO decision that denied service connection for a left knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence has been received to reopen a claim for service connection for a left knee disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2012).  

3.  The criteria for the assignment of an evaluation in excess of 10 percent for service-connected nasal disability have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6502 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A VA letter sent to the Veteran in August 2008, prior to adjudication, informed him of the requirements needed to reopen a claim based on new and material evidence and the requirements needed for an increased rating.  

In accordance with the requirements of VCAA, the letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  The Veteran was informed in the August 2008 letter of the criteria for assignment of a disability rating and/or effective date in the event of award of the benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a veteran of the evidence and information that is necessary to reopen the claim and VA must notify a veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The Court also held that VA's obligation to provide a veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, VA to examine the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

In this case, the VCAA notification letter provided to the Veteran in August 2008 complies with the holding in Kent.  In essence, this letter informed the Veteran that the claim was previously denied because there was no evidence of a causal connection between any left knee disorder and either service or a service-connected disability.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  However, VA is not required to provide a medical examination in a new and material evidence case unless it is first determined that the claim is reopened.  An evaluation of the Veteran's nasal disorder was obtained in September 2008.  The examiner considered the Veteran's medical history and provided findings pertinent to the criteria for rating the service-connected nasal disability.

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues addressed on appeal.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

Analyses of the Claims

New And Material Evidence

The Veteran seeks to reopen a claim of service connection for a left knee disorder, to include as secondary to service-connected right knee disability.  

A claim for service connection for a left knee disorder was denied by the RO in December 2005 because the evidence did not show a left knee disorder due to service or to service-connected disability.  The Veteran was notified of the denial later in December 2005, and he did not timely appeal.  The Veteran attempted to reopen his claim in August 2008, which was denied by rating decision in October 2008, and the Veteran timely appealed.

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The evidence on file at the time of the December 2005 denial consisted of the Veteran's service treatment records; VA evaluations in February 1999, August 2001, and August 2005; and VA treatment reports dated from September 1999 to September 2005.  

The Veteran's service treatment records reveal that the Veteran complained of bilateral knee problems during both periods of service.  Bilateral 
Osgood-Schlatter syndrome was diagnosed in July 1992.  The Veteran did not complain of a knee problem on his April 1994 medical history report, and his lower extremities were normal on separation examination from his initial period of service in April 1994.  The Veteran did not complain of a knee disorder on his July 1994 enlistment medical history report prior to his second period of service, and his lower extremities were normal on enlistment medical evaluation in July 1994.  He complained of a left knee injury in January 1996, and a soft tissue injury of the left knee was diagnosed.  The assessment on a March 1996 orthopedic consultation was of a healing medial collateral injury, for which the Veteran was given a knee immobilizer.  The Veteran was sent for physical therapy in November 1996; the assessment was medial plica syndrome.  Medial collateral ligament strain was diagnosed in June 1998.  The Veteran noted a knee problem on his November 1998 separation medical history report from his second period of service, and bilateral chondromalacia was diagnosed on examination at that time.

The Veteran complained of left knee pain on VA joint evaluation in February 1999.  Examination revealed normal range of motion of the left knee without evidence of medial or lateral ligament laxity.  No left knee disorder was diagnosed.

VA treatment records from September 2004 to May 2005 reveal the notation of a torn ACL of the left leg.

Evidence received by VA since December 2005 consists of VA treatment reports dated through February 2009 and written statements by and on behalf of the Veteran.  

The evidence received after December 2005 includes VA treatment records dated in September 2008 in which the Veteran complains of bilateral knee pain.  The Veteran reported that the left knee had bothered him within the previous year.  Probable early bilateral osteoarthritis of the knees was diagnosed.  

The Board has reviewed the evidence received into the record since the December 2005 RO denial of service connection for a left knee disorder and finds that new and material evidence has been submitted sufficient to reopen the claim.  The VA finding of probable early osteoarthritis of the left knee indicates that the Veteran may have a chronic left knee disorder.  This evidence is new because it has not previously been received by VA, and it is material because it raises a reasonable possibility of substantiating the claim for service connection for a left knee disorder, to include as secondary to service-connected right knee disability.

Therefore, new and material evidence has been received and the claim for service connection for a left knee disorder is reopened.

Increased Rating

The Veteran was originally granted service connection for nasal disability by rating decision in May 1999 and assigned a noncompensable rating effective December 16, 1998.  The noncompensable rating was continued by a rating decision in December 2005.  A claim for an increased rating was received by VA on August 4, 2008.  The October 2008 rating decision on appeal granted a rating of 10 percent for the nasal disability, effective August 4, 2008.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

The Veteran's nasal disability is evaluated as deviation of the nasal septum under Diagnostic Code 6502.  A maximum 10 percent evaluation is warranted for traumatic deviation with 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  Diagnostic Code 6502. 

Under Diagnostic Code 6504, a 10 percent rating is warranted for loss of part of nose, or scars, where there is loss of part of one ala, or other obvious disfigurement.  A 30 percent rating is warranted for loss of part of nose, or scars, where there is exposure of both nasal passages.  38 C.F.R. § 4.97, Diagnostic Code 6504 (2012).

A Note following Diagnostic Codes 6502 and 6504 indicates that, in the alternative, a rating under 38 C.F.R. § 4.118, Diagnostic Code 7800, for disfiguring scars of the head, face, or neck is for application.  See 38 C.F.R. § 4.97, Note following Diagnostic Code 6504 (2012).

The Veteran complained on VA nasal evaluation in September 2008 of trouble breathing.  Physical examination revealed nasal deviation to the right with full obstruction, red nasal mucosa, swelling with clear discharge, and tenderness of the maxillary and frontal sinuses.  It was noted that there was no tissue loss, scarring or deformity of the nose.  The diagnosis was deviated septum to the right with full obstruction and mild functional impairment as a result of subjective complaints.

The assessments on a VA treatment report dated in February 2009 were deviated septum and turbinate hypertrophy.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The current 10 percent evaluation represents the maximum schedular rating for nasal septum deviation under Diagnostic Code 6502.  To warrant a higher rating under Diagnostic Code 6504, there would need to be evidence of loss of part of the nose, or scars with exposure of both nasal passages.  In this case, however, there is no medical evidence, and the Veteran has not contended, that he has loss of part of the nose, scars that expose the nasal passages, or disfiguring scars of the nose warranting a rating in excess of 10 percent under Diagnostic Code 7800.  The Veteran's nasal disability involves obstruction of the nasal passages; it does not involve disfigurement.

In this case, the Veteran is competent to report his nasal symptoms, such as difficulty breathing.  His complaints are credible.  The Veteran's complaints have been considered, however, he is currently assigned the maximum schedular rating for deviation of the nasal septum.  Moreover, the evidence does not show the severity required for a higher schedular rating based on the applicable symptomatology under Diagnostic Code 6504.   

As the preponderance of the evidence is against the increased rating claim denied above, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2012).  

The schedular evaluation in this case is not inadequate.  The Veteran is receiving the maximum rating for deviation of the nasal septum and a rating in excess of that assigned is provided for certain manifestations of nasal disability, such as loss of part of the nose, but the medical evidence reflects that those manifestations are not present in this case.  See 38 C.F.R. § 4.1 (2012).

The medical findings during the appeal period in question do not indicate that the Veteran's nasal disability causes "marked" interference with employment.  As noted above, the disability was reported to cause mild functional impairment on evaluation in September 2008.  There is also no evidence of frequent periods of hospitalization due to this service-connected disorder.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for the nasal disability during the appeal period at issue pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the nasal disability at issue renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

As new and material evidence has been received to reopen the claim of service connection for a left knee disorder, to include on a secondary basis, the appeal to this extent is allowed, subject to further action as discussed herein below.  

A rating in excess of 10 percent for service-connected nasal disability is denied.



REMAND

The Board has found that new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder, to include on a secondary basis.  

Although the VA treatment reports for September 2008 are new and material with respect to the issue of service connection for a left knee disorder, they are insufficient for a reasoned determination.  While these reports show recent left knee disability, they do not contain a nexus opinion on whether the Veteran has a left knee disorder due to service, or proximately due to or chronically aggravated by service-connected right knee disability.  Consequently, a nexus opinion is needed prior to final Board adjudication.

With respect to the issue of service connection for headaches, to include as secondary to service-connected nasal disability, the Board notes that the Veteran complained of headaches in August 2008 and it was noted that they might be sinus related.  However, there is no nexus opinion on file on whether the Veteran has a chronic headache disorder and, if so, whether it is causally related to service, or proximately due to or chronically aggravated by service-connected nasal disability.

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2012), an examination will be requested whenever VA determines, as in this case, that there is a need to confirm the existence and to verify the etiology of a disability.  See also 38 C.F.R. § 3.159 (2012).  

Therefore, the case is REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC will take appropriate action to contact the Veteran and ask him to provide the names, addresses and approximate dates of treatment for any health care providers, including VA, who may possess additional records pertinent to treatment for a left knee disorder or for headaches that are not currently on file.  After obtaining any necessary authorization from the Veteran for the release of his private medical records, the RO/AMC will obtain and associate with the file all records, VA and private, that are not currently on file.  If the RO/AMC is unsuccessful in obtaining any such records identified by the Veteran, it should inform the Veteran of this and request him to provide a copy of the outstanding medical records if possible.  

2.  The RO/AMC will then schedule the Veteran for a VA examination by an appropriate health care provider to determine the nature and etiology of any current left knee disorder.  The following considerations will govern the examination:

a.  The claims folder, including a copy of this remand, and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

b.  After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether it is at least as likely as not that the Veteran currently has a left knee disorder that was incurred in or aggravated beyond normal progression by service, or that is proximately due to or chronically aggravated by his service-connected right knee disability.  

c.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must so state.

d.  If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the RO/AMC will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

It would be helpful if the examiner would use the following language, as may be appropriate: 'more likely than not' (meaning likelihood greater than 50%), 'at least as likely as not' (meaning likelihood of at least 50%), or 'less likely than not' or 'unlikely' (meaning that there is a less than 50% likelihood). 
   
The term 'at least as likely as not' does not mean 'within the realm of medical possibility.' Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

3.  The RO/AMC will also schedule the Veteran for a VA examination by an appropriate health care provider to determine the nature and etiology of any current headache disorder.  The following considerations will govern the examination:

a.  The claims folder, including a copy of this remand, and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

b.  After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether it is at least as likely as not that the Veteran currently has a headache disorder that was incurred in or aggravated beyond normal progression by service or that is proximately due to or chronically aggravated by his service-connected nasal disability.  

c.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must so state.

d.  If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the RO/AMC will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

It would be helpful if the examiner would use the following language, as may be appropriate: 'more likely than not' (meaning likelihood greater than 50%), 'at least as likely as not' (meaning likelihood of at least 50%), or 'less likely than not' or 'unlikely' (meaning that there is a less than 50% likelihood). 
   
The term 'at least as likely as not' does not mean 'within the realm of medical possibility.' Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

4.  Thereafter, the RO/AMC will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  The RO/AMC must notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for a VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It will also be indicated whether any notice that was sent was returned as undeliverable.  

6.  Following completion of all indicated development, the RO/AMC will readjudicate the reopened claim of service connection for a left knee disorder on a de novo basis and will readjudicate the issue of service connection for headaches, to include consideration of all of the evidence of record, including all evidence that has been added to the record since its last adjudicative action.  If either benefit sought on appeal remains denied, the Veteran will be provided a Supplemental Statement of the Case, which should include all pertinent law and regulations.  The Veteran and his representative will then be given an appropriate opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran may present additional evidence or argument while the case is in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


